DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/20/20. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-17 and 19-20 are rejected under 35 U.S.C. 102 (a)(1) /(a)(2) as being anticipated by Fetzer et al. (Pub. No.: US 2014/0095085), hereinafter, Fetzer.
Regarding claim 10, Fetzer discloses an apparatus for inspecting a radiused part (see: par. 0002, 0010) the apparatus comprising: 
an array sensor (30) comprising a multiplicity of transducer elements (32) [see: par. 0053]; a probe body (20) that holds the array sensor (30); and 
a pulser/receiver device (82) programmed to perform operations comprising: 
(a) pulsing transducer elements of the array sensor (30) in accordance with a first transmit focal law which is calculated to cause the array sensor to emit a first beam focused at a first focal point located along a centerline of the array sensor (see: par. 0011, 0064-0065); 
(b) after the first beam is emitted, processing transducer output signals from the transducer elements in accordance with a first receive focal law which is calculated to cause the array sensor to derive a first parameter value characterizing a strength of an echo received following impingement of the first beam on a radiused surface of the radiused part (see: par. 0011);
 (c) pulsing transducer elements of the array sensor in accordance with a second transmit focal law which is calculated to cause the array sensor to emit a second beam focused at a second focal point located along the centerline of the array sensor (see: par. 0011, 0064); and 
(d) after the second beam is emitted, processing transducer output signals from the transducer elements in accordance with a second receive focal law which is calculated to cause the array sensor to derive a second parameter value characterizing a strength of an echo received following impingement of the second beam on the radiused surface, wherein the first focal point is at a first distance from a center of the array sensor and the second focal point is at a second distance from the center of the array sensor which is different than the first distance  (see: par. 0011, 0013, 0020, 0027, 0051, 0058, 0067, 0076 and 0079). 
Regarding claim 11, Fetzer discloses the apparatus as recited in claim 10, wherein the pulser/receiver device (62) is further programmed to perform operations comprising: (e) pulsing transducer elements of the array sensor in accordance with a third transmit focal law which is calculated to cause the array sensor to emit a third beam focused at a third focal point located along the centerline of the array sensor (see: par. 0011, 0072); and 
(f) after the third beam is emitted, processing transducer output signals from the transducer elements in accordance with a third receive focal law which is calculated to cause the array sensor to derive a third parameter value characterizing a strength of an echo received following impingement of the third beam on the radiused surface, wherein the third focal point is at a third distance from the center of the array sensor which is different than the first and second distances (see: par. 0013, 0020, 0027, 0030, 0065 and 0068).
Regarding claim 12, Fetzer discloses the apparatus as recited in claim 10, wherein the array sensor of transducer elements is curved (see: par.0053).
Regarding claim 13, Fetzer discloses the apparatus as recited in claim 10, wherein the array sensor of transducer elements is linear (see: par. 0054).
Regarding claim 14, Fetzer discloses the apparatus as recited in claim 10, wherein the probe body is designed for a largest radius of the radiused surface to allow inspection of smaller radii of the radiused surface without any mechanical adjustments (see: par. 0008 and 0032).
Regarding claim 15, Fetzer discloses the apparatus as recited in claim 10, further comprising a non-transitory tangible computer-readable storage medium storing a file containing digital data representing the first and second transmit focal laws and the first and second receive focal laws (see: par. 0010 and 0094).
Regarding claim 16, Fetzer discloses a method for inspecting a radiused part (see: par. 0013), the method comprising: 
(a) generating a cross-sectional model of a probe in contact with a radiused part comprising first and second surfaces connected by a radiused surface, the probe comprising an array sensor of transducer elements, the cross-sectional model comprising first and second lines representing respective profiles of the first and second surfaces and a plurality of circular arcs which span an expected range of variation of a radius of the radiused surface of the radiused part, each of the circular arcs terminating at the first and second lines (see: par. 0013, lines 1-8); 
b) calculating a set of transmit focal laws which, when executed, will cause the array sensor to emit a plurality of beams focused at a plurality of focal points located at different distances from a center of the array sensor, wherein the plurality of focal points correspond to respective centers of the plurality of circular arcs located at different distances from a center of a simulated array sensor of transducer elements (see: par. 0013, lines 8-11); 
(c) calculating a set of receive focal laws which are designed to cause the array sensor to derive a plurality of parameter values characterizing strengths of echoes received following impingement of the plurality of beams on a radiused surface of the radiused part (see: par. 0013, lines 11-13); 
(d) placing the probe in a position relative to the radiused part that conforms to the relative position represented by the cross-sectional model (see: par. 0013, lines 13-16); 
(e) pulsing respective apertures of the transducer elements of the array sensor to transmit a plurality of beams respectively focused at the plurality of focal points in accordance with the set of transmit focal laws (see: par. 0013, lines 16-18); and 
(f) after each beam of the plurality of beams is emitted, processing transducer output signals from the transducer elements in accordance with the set of receive focal laws to derive a set of parameter values characterizing strengths of echoes received following impingement of the plurality of beams on the radiused surface of the radiused part (see: par. 0013, lines 18-21).
Regarding claim 17, Fetzer discloses the method as recited in claim 16, wherein the circular arcs of the plurality of circular arcs have different radii (see: par. 0003).
Regarding claim 19, Fetzer discloses the method as recited in claim 16, wherein the parameter is amplitude (see: par. 0010).
Regarding claim 20, Fetzer discloses the method as recited in claim 16, wherein timing delays of the transmit focal laws are derived from trigonometric identities relative to the center of the simulated array sensor (see: par. 0059, 0065 and 0076).
Allowable Subject Matter
Claims 1-9 are allowable over the prior art of record. 
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone and in combination does not disclose “a method for inspecting a radiused part having non-parallel first and second planar surfaces connected by a radiused surface, the method comprising: after each beam of the second plurality of beams has been emitted, processing transducer output signals from the transducer elements of each aperture to derive a respective parameter value characterizing a strength of a respective echo returned from the radiused part following impingement of each beam of the second plurality of beams on the radiused surface, wherein the first focal point is collocated at a first center of curvature of a first circular arc having a first radius, the second focal point is collocated at a second center of curvature of a second circular arc having a second radius which is different than the first radius, and the first and second circular arcs are calculated in a frame of reference of the radiused part so that the first and second planar surfaces of the radiused part are tangent to each of the first and second circular arcs” as recited in claim 1 and “wherein the different radii comprise a first radius, a second radius which is greater than the first radius by a delta radius, and a third radius that is greater than the second radius by the delta radius” as recited in claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861